Citation Nr: 1544529	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  07-26 438	)	
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbosacral strain, from May 16, 2005.

2.  Entitlement to a total evaluation, based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1979 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1.   The Veteran's lumbosacral strain is manifested by characteristic pain on motion and forward flexion of the thoracolumbar spine limited to 30 degrees or less. 

2.   The Veteran's service connected disabilities preclude him from securing or following substantially gainful employment. 


CONCLUSIONS OF LAW

1.   The requirements for a rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. § 4.71, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2015).

2.   Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, a VCAA-compliant notice letter was sent to the Veteran in August 2012, and the RO has informed the Veteran of all relevant readjudications.

In this case, notice was sent to the Veteran in November 2006.  The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Service treatment records and post-service VA treatment records have been obtained, and the Veteran has been afforded multiple VA medical examinations in connection with the claims adjudicated herein.  The Board finds that these examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran, as well as those from his family members, have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issues on appeal.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he is entitled to a rating higher than 40 percent for his lumbosacral sprain.  After carefully reviewing the record, the Board finds that an increase is not warranted, as the Veteran's symptomatology more nearly approximates the criteria for a 40 percent evaluation.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The Veteran's lumbosacral strain is rated under Diagnostic Code 5237.  38 C.F.R. § 4.71(a).  Diagnostic Code 5237 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 135 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A review of the facts reveals the following: the Veteran submitted his claim for an increased rating in May 2005.  In June 2005, the Veteran informed his treating physician at the VA that his lower back pain made it impossible for him to perform manual labor. 

In June 2006, the Veteran underwent a spinal examination at the VA.  The Veteran informed the examiner that he was in constant pain, which caused problems whenever he moved his back.  The Veteran stated he did not use a back brace, but occasionally used a cane on cold, wet days.  He informed the examiner that he gave up his job at a steak house because he was unable to stand on his feet for an eight-hour shift.  He confirmed that he was in constant pain while completing his activities of daily living. 

Upon physical examination, the examiner determined that he could bend backward about 10 degrees; complaining of pain, the Veteran refused to bend past 10 degrees.  The examiner stated that the Veteran refused to bend laterally more than 10 degrees, complaining of pain.  He rotated 15 degrees in either direction, while complaining of pain.  The Veteran was able to bend forward approximately 20 degrees, again complaining of pain as he did so.  The examiner opined that the Veteran was able to bend further than 20 degrees, due to the fact that he could straighten his legs and bend them to 90 degrees.

In July 2006 and January 2007, the Veteran informed his treating physician that he was in constant back pain.  The Veteran also stated that he was unable to walk on his toes and heels, due to his back disability.  To cope with the pain, the Veteran requested aquatic physical therapy. 

In November 2006, the Veteran informed his treating physician that his lower back pain developed due to his gait abnormality which was secondary to ankle fracture. 

In January 2008, the Veteran underwent an examination.  The Veteran stated that he could not stand on his toes and that he was unable to bend at all.  The examiner, noting that it was unusual that the Veteran was unable to bend, as he had been working up until September 2007, concluded that the Veteran refused to bend and suffered from mid paraspinal tenderness in the lumbosacral spine. 

In March 2008, the Veteran again complained of worsening back pain radiating into his right and left leg.

In May 2009, the Veteran informed his physician that he experienced throbbing, constant pain in his back which radiated to the back of his left thigh and left leg, down to his foot.  His pain increased with prolonged sitting, standing, walking, and bending; the pain also increased with sneezing and coughing.  The Veteran also suffered from stiffness, which was worst in the morning.  To combat the pain and stiffness, the Veteran utilized a back brace. 

A physical examination in May 2009 revealed that the Veteran's forward flexion was zero to forty degrees; lateral flexion to the right and the left was zero to five degrees.  The Veteran had difficulty walking on his toes, as well as on his heels, bilaterally. 

In February 2010, the Veteran reported worsening back pain. 

In November 2011, the Veteran underwent a back examination at the VA.  The examiner determined that the Veteran's forward flexion was 60 degrees, with pain at 55 degrees.  Hyperextension ended at 20 degrees, with pain at 15 degrees.  Right and left lateral bending was zero to 20 degrees, with pain at 15 degrees.  Pain limited the Veteran's range of motion; range of motion, however, was not limited due to fatigue, weakness, or lack of endurance.

The Veteran experienced no atrophy or muscle tone wasting, and his muscle strength was five out of five throughout.  There was no tenderness with deep palpation.  The examiner determined that the Veteran's back condition did not impede him from maintaining and securing sedentary employment, but did impede him from gaining and sustaining physical employment.  

In June 2013, the Veteran underwent another back examination at the VA.  The examiner determined that forward flexion ended at 30 degrees, and painful motion began at 0 degrees.  Extension ended at 20 degrees; painful motion began at 0 degrees.  Right lateral flexion ended at 20 degrees; painful motion began at 20 degrees.  Left lateral flexion ended at 20 degrees; painful motion began at 20 degrees.  Right lateral rotation ended at 20 degrees; painful motion began at 20 degrees. Left lateral rotation ended at 20 degrees; painful motion began at 20 degrees.  

After repetitive-use testing, post-test forward flexion ended at 30 degrees, and extension ended at 20 degrees.  Post-test right lateral flexion ended at 20 degrees.  Post-test left lateral flexion ended at 20 degrees.  Post-test right lateral rotation ended at 20 degrees; post-test left lateral rotation ended at 20 degrees.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  

The examiner determined that the Veteran had functional loss and functional impairment of the thoracolumbar spine.  The Veteran enjoyed less movement than normal and pain on movement.  Moreover, the Veteran had localized tenderness and pain to palpation for joints and soft tissue of the thoracolumbar spine.  The Veteran did not, however, have guarding or muscle spasm of the thoracolumbar spine. 

The Veteran enjoyed normal strength in his hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran had no muscle atrophy.  

The examiner stated that the Veteran's disability prevented him from obtaining gainful employment. 

The Veteran is in receipt of a 40 percent evaluation throughout the time period of the claim, based on forward flexion limited to 30 degrees or less.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5237 (2015).  The most recent VA examination in June 2013 demonstrated that the Veteran's forward flexion ended at 30 degrees; extension was limited to 20 degrees; and right and left lateral flexion was similarly limited to 20 degrees.  The examiner made no mention of ankyloses.  However, the examiner noted there was additional functional impairment and loss due to pain on movement, localized tenderness, and pain to palpation.  The Veteran reported-and his medical records throughout the claim's time period attest to this fact-that he experienced constant pain due to his back.

The Veteran's medical records throughout the pendency of the claim made constant note of the Veteran's complaints of back pain and inability to work due to the pain.  However, in all of the examinations in which an examiner measured the Veteran's forward movement and extension, the Veteran was able to move.  There is no evidence, and the Veteran does not suggest, that he suffered from unfavorable ankyloses either of the thoracolumbar spine or the entire spine.  In contrast, in each examination, the Veteran exhibited some spinal range of motion.  None of the Veteran's statements or medical records contradict that fact.  Thus, the weight of the evidence demonstrates that the Veteran's thoracolumbar range of motion warrants no higher than a 40 percent rating. 

The Board notes that when assessing the severity of a muscoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-207.  Here, the June 2013 examiner specifically noted there was functional impairment due to pain and tenderness that prevented the Veteran from obtaining employment.  However, there is no evidence that the functional impairment resulted in unfavorable ankyloses of the spine.  Pain, weakness, fatigability, and incoordination are contemplated by his current 40 degree evaluation. 

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the Director, Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected lumbosacral disability.  The record demonstrates painful motion in his thoracolumbar spine with objective evidence of limited motion, pain, and interference with employment.  There is no evidence of frequent hospitalization due to his spine symptoms.  The Veteran's evaluations under Diagnostic Code 5237 accurately contemplate this symptomatology.  Moreover, the Veteran is also in receipt of a separate disability rating for left lower extremity radiculopathy associated with his lumbosacral disability.  The Board further notes that the Veteran has complained that his lower back symptoms impair him from working.  Accordingly, the Veteran has been granted TDIU.  Thus, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.

TDIU 

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities, particularly his lumbosacral sprain and post-traumatic stress disorder (PTSD) render him unable to work.  For the reasons that follow, the Board finds that a TDIU is warranted. 

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's occupation as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  In sum, to warrant a TDIU, the evidence must show that the claimant is incapable of "performing the physical and mental acts required" to be employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the Veteran is currently in receipt of service connection for PTSD (70 percent disabling), lumbosacral sprain (40 percent disabling), and radiculopathy of the left lower extremity (20 percent disabling).  His combined ratings for these disabilities throughout the appeal period has ranged between 80 to 100 percent.  Currently, his combined rating is 90 percent.  Consequently, he is eligible for TDIU on a schedular basis.  

Throughout the appeal period, the Veteran has maintained that he has been unable to work due to his PTSD and back pain.  The record reveals that in June 2005, the Veteran informed an examiner that he was unable to work due to back pain.  In July 2005, the Veteran submitted a letter to the VA from his former employer, a cleaning company.  The employer stated that he had employed the Veteran for two years until the Veteran's back pain prevented him from standing or bending over consistently.  In June 2006, the Veteran informed the examiner he was unable to work at a restaurant because he was unable to stand throughout an eight-hour shift.  

In November 2011, a VA examiner opined that the Veteran's back disability prevented him from obtaining physical labor but not sedentary employment.  In addition, the Board notes that the Veteran has received only a high school education and would, at best, struggle to obtain sedentary, not physical employment. 
In June 2013, a VA examiner concluded that the Veteran's back disability prevented him from obtaining any gainful employment. 

A careful review of the evidence reveals the Veteran should be awarded a TDIU due to his inability to maintain gainful employment because of his service-connected disabilities.  However, it is not clear that he has provided all the required income information, so this grant is subject to a verification of his income.  However, the Board finds that his disabilities do otherwise render him unable to secure or follow a substantially gainful occupation.





ORDER

A rating higher than a 40 percent evaluation for a lumbosacral sprain is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


